Taliaferro, J.
The administratrix of the succession having filed her final account of administration and her tableau of distribution, an opposition thereto was filed by a mortgage creditor of the estate for over eight thousand dollars. The opponent displays the various grounds of his opposition under some ten or eleven heads or divisions. The judge *500a quo in his reasons for tho judgment he rendered examined these separate divisions óf the opposition seriatim, and, after reducing the fees of the notary from one hundred dollars to fifty dollars, and the appraiser’s fees from forty-eight dollars to eight dollars, and dismissing the claim of Baquié, overruled tho opposition and homologated the account and tableau. From this judgment the opponent appealed.
Tho opponent in his amended opposition contends that tho general expenses of administration should be borne ratably by all the property, whereas they were all placed upon tho proceeds of sale of tho St. Ann-street property mortgaged to Donly, the opponent. But it is shown by the record that the St. Aim-street property was the only real estate of the succession that was sold. The other real estate was not sold, for the reason that there was no bid for it. The estate was utterly insolvent. The opponent purchased the St. Ann-street property, on which lie held a mortgage, and in compliance with the terms of sale paid one third of the price in cash and executed two notes for the other two thirds. The taxes on all the property amounted to about twenty-five hundred dollars. In order to raise tho money to pay tho taxes, which was necessary to be done before title could bo made, the administratrix was compelled to obtain an’ order of court authorizing her to have one of the notes'of Donly discounted, tho proceeds of which together with tho cash proceeds of tho sale of the mortgaged property barely sufficed to pay the taxes and general privileges. Tho attorney’s fees, five hundred dollars, and the physician’s bill, for the same amount, were strongly opposed, especially the latter. It is shown that the services of the attorney were more than the ordinary routine services of opening and conducting the settlement of a succession of that amount. The services of the physician, too, during the last illness wore shown to be worth the sum charged.
After a review of the opposition to the account and tableau of the ad-ministratrix and the grounds stated by the judge a quo for his decree, we find nothing in that decree to justify an alteration of it.
Judgment affirmed.